Citation Nr: 1706747	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  14-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected bronchiectasis due to mycobacterium avium complex.  

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1985 to November 1985 and from November 1990 to May 1991, including in the Persian Gulf War.  He also had additional service in the Marine Corps Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2013 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The March 2013 RO decision denied service connection for a heart disorder, to include as due to due to a bacterial infection.  

The January 2014 RO decision denied the Veteran's claim for SMC based on the need for regular aid and attendance of another person or by reason of being housebound.  

In September 2014, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In January 2015, the Board remanded the issues of entitlement to service connection for a heard disorder, to include as due to a bacterial infection, and entitlement to SMC based on the need for regular aid and attendance of another person or by reason of being housebound, for further development.  

A July 2015 RO decision granted SMC based on being housebound, effective October 25, 2012.  Therefore, the issue of entitlement to SMC based on being housebound is no longer on appeal.  

In March 2016 (and in December 2015), the Board requested a Veterans Health Administration (VHA) opinion as to the issue of entitlement to service connection for a heart disorder, to include as secondary to service-connected bronchiectasis due to mycobacterium avium complex.  The signed VHA opinion was obtained in June 2016.  As the VHA opinion is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC based on the need for regular aid and attendance of another person is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's heart disorder, diagnosed as cardiomyopathy, arrhythmia, valvular heart disease, endocarditis, and viral myocarditis, is caused by his service-connected bronchiectasis due to mycobacterium avium complex.  


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, diagnosed as cardiomyopathy, arrhythmia, valvular heart disease, endocarditis, and viral myocarditis, as secondary to service-connected bronchiectasis due to mycobacterium avium complex, have been met.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (24).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, on or after August 2, 1990. 38 U.S.C.A. § 1110.  Therefore, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

Under 38 C.F.R. § 3.317 , compensation may be warranted on a presumptive basis for disabilities due to undiagnosed illness as well as medically unexplained chronic multi-symptom illnesses.  See 38 C.F.R. § 3.317 (a). This means that even if a Veteran's symptoms are attributed to a known clinical diagnosis, the presumptive provisions related to Gulf War service still apply.  

In particular, the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii). Therefore, even if a multi-symptom illness has a diagnosis, consideration should still be given as to whether the disability has no known etiology, or has a known, partially understood etiology. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran is service-connected for bronchiectasis due to mycobacterium avium complex.  He is also service-connected for posttraumatic stress disorder (PTSD), with alcohol dependence and cocaine abuse; bilateral hearing loss; and for tinnitus.  

The Veteran contends that he a heart disorder that is related to service, or, more specifically, that is related to his service-connected bronchiectasis due to mycobacterium avium complex.  

The Veteran served on active duty in the Marine Corps from August 1985 to November 1985 and from November 1990 to May 1991, including in the Persian Gulf.  He also had additional service in the Marine Corps Reserve.  

The Board determined that the private and VA medical opinions of record were insufficient to decide the Veteran's claim on the merits and obtained an opinion from a VHA specialist as to the etiology of the Veteran's heart disorder, to include as secondary to service-connected bronchiectasis due to mycobacterium avium complex, in June 2016.  

The June 2016 VHA opinion was provided by a pulmonologist.  The physician discussed the Veteran's medical history in some detail.  The physician reported that she believed the most logical explanation of what happened in the Veteran's case was that he had underlying lung disease with recurrent problems of infection and exacerbations.  It was noted that he also had lymph node enlargement of the mediastinum.  The physician stated that such conditions put him at risk for multiple atrial arrhythmias which resulted in atrial fibrillation.  The physician stated that difficult to control atrial arrhythmias were frequently seen in patients with chronic obstructive lung disease (COPD), lung infections, or emphysema and that it would not be surprising that a patient with the Veteran's lung problems would have the same difficult to control atrial arrthymias.  It was noted that it was not clear why some patients with atrial fibrillation had heart rates which were difficult to control, but it was clear that with patients that remained in persistent tachycardia, the result could be (and it was seen frequently in Veterans) the development of a rate-related cardiomyopathy.  The physician stated that such was called tachycardia-related cardiomyopathy from persistent tachycardia.  The physician indicated that such condition was reversible, and that it was what happened to the Veteran.  The physician related the drug use could have been a contributor to the Veteran's cardiomyopathy and that such may be related to problems related to his military experience under the rubric of Gulf War Syndrome.  

The physician reported that although the Veteran's ventricular systolic function had improved, it did not mean that his cardiac problems were over.  The physician maintained that there was most likely damage in terms of the risk of arrhythmias, progressive valve dysfunction (mitral regurgitation in particular), and recurrence of heart failure in the future.  The physician indicated that in the Veteran's case, he was left with a defibrillator with all of its potential problems and that he would need lifelong monitoring and care because of defibrillator, his mitral valve problems, and his prior severe systolic dysfunction.  The physician commented that it was likely that incessant tachycardia due to a poorly controlled heart rate led to his cardiomyopathy, that it improved after the ablations, and that the lung problems that were related to his military experience, contributed and were mostly the precipitant of the arrhythmias.  

The physician reported that she did not know the Veteran's functional status in 2016 and that she saw no measure of his cardio-pulmonary function in the available data to better assess the cause of the Veteran's physical limitations.  The physician stated that, however, looking at the global picture, the Veteran was severely disabled, emotionally and physically, and that his injuries appeared to have emanated from his participation in the military.  The physician maintained that the Veteran's lung disease predisposed him to arrhythmias which resulted in myocardial damage and the need for a defibrillator.  It was noted that although the Veteran's systolic function improved, his heart was damaged and that he would never be normal.  

The physician reported that although it was not her area of expertise, in reviewing literature to understand the Veteran's case, he appeared to have chronic multisystem illness in Gulf War Veterans.  It was noted that the Veteran also had lung damage as a result of his time in the military.  The physician stated that she believed the Veteran's heart problems were the result of the above.  

The physician indicated that in any patient with a chronic illness, their psychological state contributed to their ability to participate in medical therapy and to overcome their disability.  The physician stated that the Veteran's emotional problems contributed to his drug use and that such contributed to worsening of his functional status and medical condition, and, perhaps, resulted in more difficulty following medical regimens.  The physician noted that it was difficult to determine the relative role of those various factors.  The physician maintained that the aggravate effect was a severely disabled patient with long term chronic medical problems involving his heart and lungs.  It was noted that the Veteran clearly had psychological problems and social problems which were adding to, and complicating, his ability to physically function.  The physician indicated that it was not possible to with the information provided to sort out the relative roles of the heart, lung, and psyche in his exercise limitations.  

The Board notes that the VHA physician specifically indicated that it was likely that incessant tachycardia due to a poorly controlled heart rate led to his cardiomyopathy, that it improved after the ablations, and that the lung problems that were related to his military experience, contributed and were mostly the precipitant of the arrhythmias.  Additionally, the Board observes that the physician stated that the Veteran's service-connected lung disease predisposed him to arrhythmias which resulted in myocardial damage and the need for a defibrillator.  The physician further maintained that in reviewing literature to understand the Veteran's case, he appeared to have chronic multisystem illness in Gulf War Veterans.  It was noted that the Veteran also had lung damage as a result of his time in the military.  The physician stated that she believed the Veteran's heart problems were the result of the above.  

Therefore, based on the totality of the evidence, the Board finds that the Veteran's current heart disorder, diagnosed as cardiomyopathy, arrhythmia, valvular heart disease, endocarditis, and viral myocarditis, is due, at least in part, to his service-connected bronchiectasis due to mycobacterium avium complex.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In light of the evidence of record, the Board cannot conclude that the preponderance of the evidence is against granting service connection for a heart disorder, diagnosed as cardiomyopathy, arrhythmia, valvular heart disease, endocarditis, and viral myocarditis, on a secondary basis.  The Board therefore finds that the Veteran's heart disorder, diagnosed as cardiomyopathy, arrhythmia, valvular heart disease, endocarditis, and viral myocarditis, is due to or the result of his service-connected bronchiectasis due to mycobacterium avium complex.  Thus, secondary service connection is warranted.  See 38 C.F.R. § 3.310.  As the Board has granted secondary service connection it need not address direct service connection, or any other theories for service connection, in this matter.  


ORDER

Service connection for a heart disorder, diagnosed as cardiomyopathy, arrhythmia, valvular heart disease, endocarditis, and viral myocarditis, as secondary to service-connected bronchiectasis due to mycobacterium avium complex, is granted.  


REMAND

The remaining issue on appeal is entitlement to SMC based on the need for regular aid an attendance of another person.  

As discussed above, the Board has granted service connection for a heart disorder, diagnosed as cardiomyopathy, arrhythmia, valvular heart disease, endocarditis, and viral myocarditis.  Given this change in circumstances, and to accord the Veteran due process, the RO should readjudicate the issue of entitlement to SMC based on the need for regular aid an attendance of another person.  

Additionally, this case was previously remanded by the Board in January 2015, partly, to schedule the Veteran for a VA examination to determine whether he needs the regular aid and attendance of another person as a result of his service-connected disabilities.  

Pursuant to the January 2015 Board remand, the Veteran was afforded a VA aid and attendance or housebound examination in April 2015.  There is a notation that the Veteran's claims file was reviewed.  The diagnoses were PTSD; a history of viral myocarditis in 2011; a history of endocarditis in 2011; a history of atrial fibrillation, status post ablation in 2011 and 2012; and chronic low back pain.  The examiner reported that the Veteran described a very sedentary lifestyle, as well as the need for the assistance of friends for bringing him to medical appointments, paying his bills, and going to the grocery store, etc.  The examiner stated that the Veteran reported that he spent much of his time lying on the couch and watching television and that he needed help walking about his apartment due to dizziness and fatigue.  It was noted that the Veteran's cardiac condition had essentially resolved and that, thus, it was not likely a factor in his need for assistance.  The examiner stated that the Veteran's PTSD was likely his major factor and that getting psychiatric input would be recommended.  The examiner referred to a VA treatment note regarding the Veteran's activity level which described more activity than reported at the examination.  

A subsequent opinion was provided by a different examiner in May 2015.  The examiner noted that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  The examiner commented that it was less likely than not that the Veteran's current service-connected disabilities qualified for aid and attendance without additional medically-based, clinical evidence of progressive respiratory conditions and mental health impairment that resulted in an inability to care for himself within the home.  The examiner also indicated that private opinions provided by M. J. Wolk, M.D., and V. Andres, M.D., lacked supportive clinical evidence of the Veteran's current respiratory limitation and incorrectly attributed the current respiratory conditions to an etiology related to mycobacterium tuberculosis.  

The Board observes that the examiner, pursuant to the April 2015 VA aid and attendance or housebound examination report, as well as the examiner, pursuant to May 2015 opinion, respectively, addressed the Veteran's need for the aid and attendance of another person prior to the Board's current grant of service connection for a heart disorder, diagnosed as cardiomyopathy, arrhythmia, valvular heart disease, endocarditis, and viral myocarditis.  

Additionally, the Board notes that the Veteran has not been afforded a VA examination, as to his claim for SMC based on the need for regular aid and attendance of another person in almost two years.  In light of the above, the Board finds that this claim must be remanded to afford the Veteran a contemporaneous VA examination to determine whether he requires the aid and attendance of another person due to service-connected disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since February 2014.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to care for his basic needs, including to dressing and undressing himself, keeping himself ordinarily clean and presentable; whether he has a frequent need of adjustment of any special prosthetic or orthopedic appliance; his ability feed himself; his ability to tend to the wants of nature; as well as any other incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  He should be provided an appropriate amount of time to submit this evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether he needs the regular aid and attendance of another person as a result of his service-connected disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must state whether the Veteran currently is in need of the regular aid and attendance of another person as a result of his service-connected disabilities. The examiner is advised that service connection is in effect for a heart disorder, diagnosed as cardiomyopathy, arrhythmia, valvular heart disease, endocarditis, and viral myocarditis; bronchiectasis due to mycobacterium avium complex; PTSD, with alcohol dependence and cocaine abuse; bilateral hearing loss; and for tinnitus.  

The examiner must comment on whether, due to the Veteran's service-connected disabilities, he is able to care for his basic needs, including to dressing and undressing himself; keep himself ordinarily clean and presentable; whether he has a frequent need of adjustment of any special prosthetic or orthopedic appliance; his ability feed himself; his ability to tend to the wants of nature; as well as any other incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


